Citation Nr: 1041863	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.  
He died in the year 2004.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam for 
approximately one year and eight months of his period of service 
from April 1964 to April 1967. 

2.  The Veteran died in 2004.  The immediate cause of death was 
cardiac arrhythmia, due to or as a consequence of atherosclerotic 
cardiovascular disease and cardiomegaly.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2010), 
3.309(e) (as amended effective August 31, 2010, at 75 Fed. Reg. 
53,202 (August 31, 2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the 
cause of the Veteran's death, under newly revised regulations 
providing for a presumption of service connection for certain 
types of heart disease for veterans who served in Vietnam and 
were presumptively exposed to herbicide agents, including Agent 
Orange.  

This decision constitutes a complete grant of the benefit sought 
on appeal.  As such, no discussion of VA's duty to notify or 
assist is necessary.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312.  For a service connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death, but it must be shown 
that there was a causal connection.  Id.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that the Veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (West 2002).  
 
The Veteran served in Vietnam for approximately one year and 
eight months during his period of active duty in the Army from 
April 1964 to April 1967.  His awards and decorations included 
the National Defense Service Medal, the Vietnam Campaign Medal, 
and a Mechanic Badge with Propeller Bar.  His military 
occupational specialty was multi-engine single rotor helicopter 
mechanic.  As such, it is established that the Veteran served in 
the Republic of Vietnam at a time between January 1962 and May 
1975, and was therefore presumptively exposed to certain 
herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(f).

Moreover, certain diseases listed at 38 C.F.R. § 3.309(e), as 
amended effective August 31, 2010, to include ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina) shall be presumed to be due to exposure to such herbicide 
agents if they have become manifest to a degree of 10 percent or 
more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii), as amended effective August 31, 2010, by 75 Fed. 
Reg. 53,202 (August 31, 2010) (emphases added).  

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be Against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In the present case, the Veteran's death certificate indicates 
that the immediate cause of death in 2004 was cardiac arrhythmia, 
due to or as a consequence of atherosclerotic cardiovascular 
disease and cardiomegaly.  This cause of death is fully confirmed 
in a report of autopsy.  As the competent medical evidence 
demonstrates without contradiction that his immediate cause of 
death was due to or a consequence of atherosclerotic heart 
disease, a condition specifically listed at 38 C.F.R. § 3.309(e) 
as newly revised effective August 31, 2010, the cause of his 
death is legally presumed to have been caused by his presumed 
exposure to certain herbicide agents, including Agent Orange.  
There being no substantial evidence of record to rebut these 
presumptions, entitlement to service connection for the cause of 
the Veteran's death is warranted.  U.S.C.A. §§ 1110, 1116, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2010), 
3.309(e) (as amended effective August 31, 2010, at 75 Fed. Reg. 
53,202 (August 31, 2010).









      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


